Per Curiam.
This action was brought upon a promissory note. The complaint is in the usual form in such actions. The answer, omitting the formal parts, is as follows:
“(1) Denies that there was any consideration in the note described in paragraph 1 of the complaint, but alleges that *38the same was given for security only to the plaintiff. (2) Denies that there is anything due from the defendants to plaintiff on said note or otherwise.”
No reply was filed by the plaintiff. When the cause was brought on for trial, defendants moved for a judgment on the pleadings. This motion was denied. The cause was thereupon tried to the court without a jury. The court made findings in favor of the plaintiff, and entered a judgment for the amount alleged in the complaint. Defendants appeal.
Appellants took no exception to the findings of the court. These findings must, therefore, be considered as the facts in the case. Rice v. Stevens, 9 Wash. 298, 37 Pac. 440; McKee v. Whitworth, 15 Wash. 536, 46 Pac. 1045; Woodhurst v. Cramer, 29 Wash. 40, 69 Pac. 501.
Appellants argue that the court should have granted the motion for judgment on the pleadings. The answer of defendants was no more than a denial of the facts pleaded in the complaint, and therefore required no reply.
The judgment is affirmed.